Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            April 7, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 53102-0-II

                                Respondent,

        v.

 RYAN MICHAEL MCKASSON,
                                                               UNPUBLISHED OPINION
                                Appellant.

       WORSWICK, J. — Ryan McKasson appeals his judgment and sentence, arguing that as an

indigent defendant, the trial court erred in imposing interest on nonrestitution legal financial

obligations (LFOs). The State concedes that the interest accrual provision on nonrestitution

LFOs should be stricken.

       We agree and remand to the trial court to strike the provision imposing interest on

nonrestitution LFOs.

                                              FACTS

       A jury convicted McKasson of two counts of third degree assault. He was sentenced on

Februry 14, 2019. At sentencing, the trial court found McKasson indigent, but imposed a $500

crime victim assessment fee and an interest accrual provision on nonrestitution LFOs. The trial

court waived all other LFOs. The interest accrual provision stated that “[t]he financial

obligations imposed in this judgment shall bear interest from the date of the judgment until

payment in full, at the rate applicable to civil judgments.” Clerk’s Papers at 28.

       McKasson appeals his judgment and sentence.
No. 53102-0-II


                                           ANALYSIS

                                        INTEREST ON LFOS

       McKasson argues that the interest provision must be stricken in light of State v. Ramirez,

191 Wash. 2d 732, 747, 426 P.3d 714 (2018). The State concedes this point. We agree with

McKasson and accept the State’s concession.

       RCW 10.82.090 differentiates between restitution and nonrestitution LFOs. Trial courts

are prohibited from imposing interest accrual on nonrestitution LFOs. RCW 10.82.090(2)(a);

Ramirez, 191 Wash. 2d at 747.

       Here, it is uncontested that McKasson was indigent, but the trial court nevertheless

imposed an interest accrual provision on nonrestitution LFOs. Therefore, we accept the State’s

concession that the interest accrual provision on nonrestitution LFOs should be stricken. We

remand to the trial court to strike the interest accrual provision on nonrestitution LFOs.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.


                                                      _________________________________
                                                              Worswick, J.



___________________________________
 Maxa, J.



___________________________________
 Sutton. A.C.J.



                                                 2